     (Case 2:18-cv-02566-JLS-E Document 25 Filed 04/15/19 Page 1 of 1 Page ID #:16~




 1    MICHAEL N. FEUER,City Attorney SBN 111529x
 2    JAMES P. CLARK,Chief Deputy City Attorney-SBN 64780
      CORY M.BRENTE,Senior Assistant City Attorney SBN 115453
 3
      GEOFFREY PLOWDEN,Deputy City Attorney SBN146602
 4
      200 North Main Street, 6th Floor, City Hall East
 s
      Los Angeles, California 90012
 6    Telephone:(213)978-7038; Facsimile:(213)978-8785
      Attorney for Defendants) CITY OF LOS ANGELES

 s
                         UNITED STATES DISTRICT COURT
 9
io         CENTRAL DISTRICT OF CALIFORNIA-WESTERN DIVISION

ii
      Wayne Spindler,                         Case No. LACV 18-02556-JLS-(Ex)
12                                            Hon. Josephine L. Staton, Crtrm. 10A,
                  Plaintiff,                  Santa Ana
13
                                              U.S. Magistrate Judge Charles F. Eick
14                       VS.

15
                                              NOTICE OF LODGING
      LOS ANGELES POLICE                      STIPULATED PROTECTIVE
16    DEPARTMENT AND CALIFOlZNIA              ORDER
i~    HIGHWAY PATROL and Does 1 to 10,
is            Defendants.
19   TO THE CLERK OF THE ABOVE-ENTITLED COURT:

Zo       Defendant LOS ANGELES POLICE DEPARTMENT and Plaintiff,
21   WAYNE SPINDLER hereby lodge their Stipulated Protective Order.
22   Dated: April 15, 2019       MICHAEL N. FEVER,City Attorney
                                 JAMES P. CLARK,Chief Deputy City Attorney
23
                                 CORY M.BRENTE,Sr. Asst. City Attorney
24

25
                                   GEOFFREY PLOWDEN,Deputy City Attorney
26
                                 Attorneysfor Defendant
27
                                 LOS ANGELES POLICE DEPARTMENT
Zs
     $ase 2:18-cv-02566-JLS-E Document 25-~       Filed 04/15/19 Page 1 of 19 Page ID #:1




 t   MICHAEL N. FEVER, City Attorney(111529x)         DISCOVERY MATTER
     JAMES P. CLARK,Chief Deputy City Attorney (64780)
 2   CORY M.BRENTE, Senior Assistant City Attorney
 3   GEOFFREY PLOWDEN,Deputy City Attorney(46602)
     200 North Main Street, Room 600 City Hall East
 4
     Los Angeles, California 90012
 5   Email: geoffrey.plowden@lacity.org
     Phone: (213)978-7038 -Fax: (213)978-8785
 6
     Attorneysfor Defendant
     LOS ANGELES POLICE DEPARTMENT
 s
    WAYNE SPINDLER
 9 P.O. Box 16501
~o Encino, California 91416-6501
    Email: inslc~s a aol.con~
i i T: (213) 381-1403; F: (213)381-5542
is Plaintiff in Pro Se
13                       UNITED STATES DISTRICT COURT
14                     CENTRAL DISTRICT OF CALIFORNIA
15

16     Wayne Spindler,                               Case No. LACV18-02566-JLS-E
i~                Plaintiff(s),                      Hon. Josephine L. Staton,
                                                     Courtroom 10A, Santa Ana
18                        vs.
       LOS ANGELES POLICE                            STIPULATED PROTECTIVE
19                                                   ORDER;[PROPOSED]
       DEPARTMENT AND CALIFORI~TIA                   ORDER
Zo     HIGHWAY PATROL and Does 1 to 10,
                                                     U.S. Magistrate Judge Charles F. Eick
21                Defendant(s).                      Roybal Federal Bldg., Courtroom 750
                                                     Los Angeles, CA
22
     1.    A.PURPOSES AND LIMITATIONS
23
           Discovery in this action is likely to involve production of confidential,
24
     proprietary or private information for which special protection from public
as
     disclosure and from use for any purpose other than prosecuting this litigation may
26
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
z~
     enter the following Stipulated Protective Order. The parties acknowledge that this
Zs
                                              i
           e 2:18-cv-0256G-JLS-E Document 25-1 Filed 04/15/19 Page 2 of 19 Page ID #:1''1



 i ~ Order does not confer blanket protections on all disclosures or responses to
 2   discovery and that the protection it affords from public disclosure and use extends
 3   only to the limited information or items that are entitled to confidential treatment
 4   under the applicable legal principles.
 s            B. GOOD CAUSE STATEMENT
 6            This action is likely to involve third party privacy, peace officer personnel
     and official information for which special protection from public disclosure and
 s from use for any purpose other than prosecution of this action is warranted. Such
 9   confidential and proprietary materials and information consist of, among other
io   things,(including information implicating privacy rights of third parties),
ii   information otherwise generally unavailable to the public, or which may be
12   privileged or otherwise protected from disclosure under state or federal statutes,
13   ' court rules, case decisions, or common law. Accordingly, to expedite the flow of
14   information, to facilitate the prompt resolution of disputes over confidentiality of
15   discovery materials, to adequately protect information the parties are entitled to
16   keep confidential, to ensure that the parties are permitted reasonable necessary
1~   uses of such material in preparation for and in the conduct of trial, to address their
is   handling at the end ofthe litigation, and serve the ends ofjustice, a protective
19   order for such information is justified in this matter. It is the intent ofthe parties
Zo   that information will not be designated as confidential for tactical reasons and that
ai   nothing be so designated without a good faith belief that it has been maintained in
za   a confidential, non-public manner, and there is good cause why it should not be
23   part ofthe public record ofthis case.
24            C. ACKNOWLEDGMENT OF PROCEDURE FOR
25            FILING UNIDER SEAL
26             The parties further acknowledge, as set forth in Section 12.3, below, that
2~   this Stipulated Protective Order does not entitle them to file confidential
28   ~~~
                                                 2
            2:18-cv-02566-JLS-E Document 25-1 F4ed 04/5/19 Page 3 of 19 Page ID #:1~ ~2



 i ~ information under seal; Local Civil Rule 79-5 sets forth the procedures that must
 a ~ be followed and the standards that will be applied when a party seeks permission
 3   from the court to file material under seal.
 4            There is a strong presumption that the public has a right of access to judicial
 5    proceedings and records in civil cases. In connection with non-dispositive
 6    motions, good cause must be shown to support a filing under seal. See Kamakana
      v. City and County ofHonolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
 s    Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
 9
     Sony Electrics, Inc., 187 F.R.D. 576, 577(E.D. Wis. 1999)(even stipulated
to
     protective orders require good cause showing),- and a specific showing of good
it
     cause or compelling reasons with proper evidentiary support and legal
12
     justification, must be made with respect to Protected Material that a party seeks to
13
     file under seal. The parties' mere designation of Disclosure or Discovery Material
14
     as CONFIDENTIAL does not—without the submission of competent evidence by
is
     declaration, establishing that the material sought to be filed under seal qualifies as
16
     confidential, privileged, or otherwise protectable—constitute good cause.
i~
              Further, if a party requests sealing related to a dispositive motion or trial,
is
     then compelling reasons, not only good cause, for the sealing must be shown, and
19
     the relief sought shall be narrowly tailored to serve the specific interest to be
Zo
21
     protected. See Pintos v. Pacific Creditors Assn,605 F.3d 665,677-79 (9th Cir.

az 2010). For each item or type of information, document, or thing sought to be filed
23 or introduced under seal in connection with a diapositive motion or trial, the party

24   seeking protection must articulate compelling reasons, supported by specific facts
25   and legal justification, for the requested sealing order. Again, competent evidence
26   supporting the application to file documents under seal must be provided by
2~   declaration.
28   ~~~~
                                                  3
     base 2:18-cv-02566-JLS-E Dacun~ent 25-1 filed 04/ 5119 Page 4 of 19 Page ID #:1~



 i          Any document that is not confidential, privileged, or otherwise protectable
 z    in its entirety will not be filed under seal ifthe confidential portions can be
 3    redacted. If documents can be redacted, then a redacted version for public
 4    viewing, omitting only the confidential, privileged, or otherwise protectable
 5
      portions ofthe document, shall be filed. Any application that seeks to file
6
      documents under seal in their entirety should include an explanation of why
      redaction is not feasible.
 s
      2.    DEFINITIONS
 9
            2.1    Action: this pending federal lawsuit.
io
            2.2    Challen~g Party: a Party or Non-Party that challenges the
ii
      designation of information or items under this Order.
is
            2.3   "CONFIDENTIAL" Information or Items: information (regardless
13
      of how it is generated, stored or maintained) or tangible things that qualify for
14
      protection under Federal Rule of Civil Procedure 26(c), and as specified above in
is
      the Good Cause Statement.
16
            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
i~
is    their support staff.

i9          2.5    Designating Party: a Party or Non-Party that designates information

ao    or items that it produces in disclosures or in responses to discovery as

ai "CONFIDENTIAL."
az          2.6    Disclosure or Discovery Material: all items or information,
23    regardless ofthe medium or manner in which it is generated, stored, or maintained
24   (including, among other things, testimony, transcripts, and tangible things), that
Zs    are produced or generated in disclosures or responses to discovery in this matter.
26          2.7    Expert: a person with specialized knowledge or experience in a
2~    matter pertinent to the litigation who has been retained by a Party or its counsel to
28
                                                 4
     base 2:18-cv-02566-JLS-E Document 25-1 Filed 04/15/19 Page 5 of 19 Page IQ #:1"



 i   serve as an expert witness or as a consultant in this Action.
 2         2.8    House Counsel: attorneys who are employees of a party to this
 3   Action. House Counsel does not include Outside Counsel of Record or any other
 4   outside counsel.
 s         2.9    Non-Party: any natural person, partnership, corporation, association
 6
     or other legal entity not named as a Party to this action.
           2.10 Outside Counsel of Record: attorneys who are not employees of a
 s
     party to this Action but are retained to'represent or advise a party to this Action
 9
     and have appeared in this Action on behalf of that party or are affiliated with a law
io
     firm that has appeared on behalf ofthat party, and includes support staff.              ',
i~
           2.11 Party: any party to this Action, including all of its officers, directors, '
12
     employees, consultants, retained experts, and Outside Counsel of Record (and
13
     their support staffs).
14
           2.12 Producin~Party: a Party or Non-Party that produces Disclosure or
15
     Discovery Material in this Action.
16
           2.13 Professional Vendors: persons or entities that provide litigation
i~
is   support services (e.g., photocopying, videotaping, translating, preparing exhibits

~9 or demonstrations, and organizing, storing, or retrieving data in any form or
Zo medium) and their employees and subcontractors.
zi         2.14 Protected Material: any Disclosure or Discovery Material that is
22   designated as "CONFIDENTIAL." A watermark may be affixed to the
23   documents.
24         2.15 Receiving Party_: a Party that receives Disclosure or Discovery
Zs   Material from a Producing Party.
26   3.    SCOPE

2~
           The protections conferred by this Stipulation and Order cover not only

zs Protected Material(as defined above), but also (1) any information copied or
                                               5
     $ase 2:x.8-cv-0256G-JL.S-E Document 25-1 Filed 04/15/ 9 Page 6 of 19 Page ID #:1~'5



 i    extracted from Protected Material;(2)all- copies, excerpts, summaries, or
 a    compilations of Protected Material; and (3)any testimony, conversations, or
 3    presentations by Parties or their Counsel that might reveal Protected Material.
 4          Any use ofProtected Material at trial shall be governed by the orders ofthe
 5
      trial judge. This Order does not govern the use of Protected Material at trial.
 6
     I 4.   DURATION
 7
            Once a case proceeds to trial, information that was designated as
 s
      CONFIDENTIAL or maintained pursuant to this protective order used or
 9
     ~ introduced as an e~ibit at trial becomes public and will be presumptively
io
     ~ available to all members of the public, including the press, unless compelling
ii
     reasons supported by specific factual findings to proceed otherwise are made to
is
     the trial judge in advance ofthe trial. See Kamakana,447 F.3d at 1180-81
13
     (distinguishing "good cause" showing for sealing documents produced in
14
      discovery from "compelling reasons" standard when merits-related documents are
is
      part of court record). Accordingly, the terms of this protective order do not extend
16
      beyond the commencement of the trial.
t~
     ~ 5.   DESIGNATING PROTECTED MATERIAL
~g

~9          5.1    Exercise of Restraint and Care in Desi~t~n~
                                                          na   Material for

Zo   Protection. Each Party or Non-Party that designates information or items for

21   protection under this Order must take care to limit any such designation to specific
22   material that qualifies under the appropriate standards. The Designating Party
23   must designate for protection only those parts of material, documents, items or
24   oral or written communications that qualify so that other portions of the material,
2s ~ documents, items or communications for which protection is not warranted are not ~
26   ~ swept unjustifiably within the ambit of this Order.
27

28
                                                6
           2:18-cv-0256G-JLS-E Document 25-1 Filed 04/15/19 Page 7 of 19 Page !D #:11,



 t         Mass, indiscriminate or routinized designations are prohibited.
2    Designations that are shown to be clearly unjustified or that have been made for
3    an improper
4    ~~~

5    purpose (e.g., to unnecessarily encumber the case development process or to
6    impose unnecessary expenses and burdens on other parties) may expose the
     Designating Party to sanctions.
 a           If it comes to a Designating Party's attention that information or items that
9 it designated for protection do not qualify for protection, that Designating Party
io   must promptly notify all other Parties that it is withdrawing the inapplicable
ii   designation.
IZ           5.2    Manner and Timing of Desian tions. Except as otherwise provided
13
     in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
14
     stipulated or ordered, Disclosure or Discovery Material that qualifies for
15
     protection under this Order must be clearly so designated before the material is
16
     disclosed or produced.
i~
             Designation in conformity with this Order requires:
~s
               (a) for information in documentary form (e.g., paper or electronic
~~
     documents, but excluding transcripts of depositions or other pretrial or trial
ao
     proceedings), that the Producing Party affix at a minimum,the legend
ai
     "CONFIDENTIAL"(hereinafter "CONFIDENTIAL legend"), to each page that
22
     contains protected material. If only a portion ofthe material on a page qualifies
23
     for protection, the Producing Party also must clearly identify the protected
24
     portions)(e.g., by making appropriate markings in the margins).
25
             A Party or Non-Party that makes original documents available for
26

a~   inspection need not designate them for protection until after the inspecting Party

as   has indicated which documents it would like copied and produced. During the
       e 2:18-cv-0256G-JL_S-E Document 25-1 Filed 04I~5C19 Page 8 of 19 Page ID #:1



     inspection and before the designation, all ofthe material made available for
 z   inspection shall be deemed "CONFIDENTIAL." After the inspecting Party has
 3   identified the documents it wants copied and produced, the Producing Party must
 4   determine which documents, or portions thereof, qualify for protection under this
 s   Order.
 6   ///
     Then, before producing the specified documents, the Producing Party must affix
 s   the "CONFIDENTIAL legend" to each page that contains Protected Material. If
 9   only a portion of the material on a page qualifies for protection, the Producing
io 'Party also must clearly identify the protected portions)(e.g., by making
~ i 'i appropriate markings in the margins).
is            (b) for testimony given in depositions that the Designating Party
13   identifies the Disclosure or Discovery Material on the record, before the close of
14   the deposition all protected testimony.
~s            (c) for information produced in some form other than documentary and
16
     for any other tangible items, that the Producing Party affix in a prominent place on
i~   the exterior ofthe container or containers in which the information is stored the
is
     legend "CONFIDENTIAL." If only a portion or portions of the information
19
     warrants protection, the Producing Party, to the extent practicable, shall identify
Zo
     the protected portion(s).
21
           5.3    Inadvertent Failures to Desi~. If timely corrected, an inadvertent
a2
     failure to designate qualified information or items does not, standing alone, waive
23
     the Designating Party's right to secure protection under this Order for such
24
     material. Upon timely correction of a designation, the Receiving Party must make
Zs
     reasonable efforts to assure that the material is treated in accordance with the
26
     provisions of this Order.
z~
           CHALLENGING CONFIDENTIALITY DESIGNATIONS
2s 6.
                                               s
                                                                                          .~
       e 2:18-cv-0256G-JLS-E Document 2.5-1 Filed 04/15/1        Page 9 of 19 Pace ID #:1-



 i         6.1    Timin~of Challenges. Any Party or Non-Party may challenge a
2    designation of confidentiality at any time that is consistent with the Court's
3    Scheduling Order.
4          6.2    Meet and Confer. The Challenging Party shall initiate the dispute
5    resolution process under Local Rule 37.1 et seq.
6    ~~~

           6.3    The burden of persuasion in any such challenge proceeding shall be
 g   on the Designating Party. Frivolous challenges, and those made for an improper
9
     purpose (e.g., to harass or impose unnecessary expenses and burdens on other
io
     parties) may expose the Challenging Party to sanctions. Unless the Designating
ii
     Party has waived or withdrawn the confidentiality designation, all parties shall
is
     continue to afford the material in question the level of protection to which it is
13
     entitled under the Producing Party's designation until the Court rules on the
14
     challenge.
is
     7.    ACCESS TO AND USE OF PROTECTED MATERIAL
16
           7.1    Basic Principles. A Receiving Party may use Protected Material that
i~
     is disclosed or produced by another Party or by a Non-Party in connection with
is
     this Action only for prosecuting, defending or attempting to settle this Action.
19
     Such Protected Material may be disclosed only to the categories of persons and
ao
21
     under the conditions described in this Order. When the Action has been

22
     terminated, a Receiving Party must comply with the provisions of section 13

23   below(FINAL DISPOSITION).

24         Protected Material must be stored and maintained by a Receiving Party at a
as   location and in a secure manner that ensures that access is limited to the persons
26   authorized under this Order.
a~         7.2    Disclosure of"CONFIDENTIAL" Information or Items. Unless
Za   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                               9
           2:1.8-cv-025G6-JLS-E Document 25-1 Filed 04115/19 Pale 10 of 19 Page ID #:



 i   Receiving Pariy may disclose any information or item designated
z "CONFIDENTIAL" only to:
3             (a) the Receiving Party's Outside Counsel of Record in this Action, as
4    well as employees of said Outside Counsel of Record to whom it is reasonably
s    necessary to disclose the information for this Action;
6    ///
                (b) the officers, directors, and employees (including House Counsel) of
s    the Receiving Party to whom disclosure is reasonably necessary for this Action;
9              (c) Experts (as defined in this Order) ofthe Receiving Party to whom
io   disclosure is reasonably necessary for this Action and who have signed the
ii
     "Acknowledgment and Agreement to Be Bound"(E~ibit A);
12
                (d) the court and its personnel;
13
                (e) court reporters and their staff;
14
                (~ professional jury or trial consultants, mock jurors, and Professional
15
     Vendors to whom disclosure is reasonably necessary for this Action and who have
16
     signed the "Acknowledgment and Agreement to Be Bound"(E~ibit A);
i~
                (g) the author or recipient of a document containing the information or a
is
     custodian or other person who otherwise possessed or knew the information;
19
                (h) during their depositions, witnesses, and attorneys for witnesses, in
Zo
     the Action to whom disclosure is reasonably necessary provided:(1)the deposing
21

za   party requests that the witness sign the form attached as Exhibit 1 hereto; and(2)

23
     they will not be permitted to keep any confidential information unless they sign

24   the "Acknowledgment and Agreement to Be Bound"(Exhibit A), unless

Zs   otherwise agreed by the Designating Party or ordered by the court. Pages of
26   transcribed deposition testimony or exhibits to depositions that reveal Protected
a~   Material may be separately bound by the court reporter and may not be disclosed
as   to anyone except as permitted under this Stipulated Protective Order; and
                                             io
             2:18-cv-Q2556-JLS-E Document 25-1 Filed 04/15/19 Page 11 of 19 Page iD #:7



                  (i) any mediator or settlement officer, and their supporting personnel,
 z     mutually agreed upon by any ofthe parties engaged in settlement discussions.
 3     g•      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED 1N OTHER
 4             LITIGATION
 s             If a Party is served with a subpoena or a court order issued in other
 6    ~ litigation ///
       that compels disclosure of any information or items designated in this Action as
 s "CONFIDENTIAL," that Party must:
 9               (a) promptly notify in writing the Designating Party. Such notification
QI]
       shall include a copy of the subpoena or court order;
ii               (b) promptly notify in writing the party who caused the subpoena or
iz order to issue in the other litigation that some or all ofthe material covered by the
13
       subpoena or order is subject to this Protective Order. Such notification shall
14
       include a copy of this Stipulated Protective Order; and
is
                 (c) cooperate with respect to all reasonable procedures sought to be
]6
       pursued by the Designating Party whose Protected Material may be affected.
i~
               Ifthe Designating Party timely seeks a protective order, the Party served
is
       with the subpoena or court order shall not produce any information designated in
19
      ~ this action as "CONFIDENTIAL" before a determination by the court from which
20
      the subpoena or order issued, unless the Party has obtained the Designating
zi
      Party's permission. The Designating Party shall bear the burden and expense of
22
      seeking protection in that court of its confidential material and nothing in these
23

24
       provisions should be construed as authorizing or encouraging a Receiving Party in

as ~ this Action to disobey a lawful directive from another court.
26    ~ 9.     ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

27             THIS LITIGATION

Za               (a) The terms of this Order are applicable to information produced by a
                                                ii
           2:18-cv-42566-JL.S-E Dacur7~ent 25-1 Filed 04/15/x.9 Pace 12 of 1~ Page ID ~#:



 i   Non-Party in this Action and designated as "CONFIDENTIAL." Such information
 2   produced by Non-Parties in connection with this litigation is protected by the
 3   remedies and relief provided by this Order. Nothing in these provisions should be
 4   construed as prohibiting allon-Party from seeking additional protections.
 5              (b) In the event that a Party is required, by a valid discovery request, to
 6 ~~~~

     produce allon-Party's confidential information in its possession, and the Party is
 s   subject to an agreement with the Non-Party not to produce the Non-Party's
 9   confidential information, then the Party shall:
io                 (1) promptly notify in writing the Requesting Party and the Non-
ii   Party that some ox all ofthe information requested is subject to a confidentiality
iz ~ agreement with allon-Party;
13                 (2) promptly provide the Non-Party with a copy of the Stipulated
14
     Protective Order in this Action, the relevant discovery request(s), and a reasonably
is   specific description of the information requested; and
16
                   (3) make the information requested available for inspection by the
17
     Non-Party, if requested.
ig
               (c) If the Non-Party fails to seek a protective order from this court
19
     within 14 days of receiving the notice and accompanying information, the
ao
     Receiving Party may produce the Non-Party's confidential information responsive
21
     to the discovery request. If the Non-Party timely seeks a protective order, the
zz
     Receiving Party shall not produce any information in its possession or control that
23
     is subject to the confidentiality agreement with the Non-Party before a
24
     determination by the court. Absent a court order to the contrary, the Non-Party
2s
26
     shall bear the burden and expense of seeking protection in this court of its

2~
     Protected Material.

2s ~ 10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                                is
           2:18-cv-02566-JLS-E Document 25-1 Filed 04/15/19 Page 13 of 19 Page ID ~#:7.r~




             If a Receiving Party learns that, by inadvertence or otherwise, it has
 a   disclosed Protected Material to any person or in any circumstance not authorized
 3   under this Stipulated Protective Order, the Receiving Party must immediately(a)
 4   notify in writing the Designating Party ofthe unauthorized disclosures,(b) use its
 5
     best efforts to retrieve all unauthorized copies ofthe Protected Material,(c)
 6
     inform the person or persons to whom unauthorized disclosures were made of all
     the terms
 s
     ///
 9
     ofthis Order, and (d)request such person or persons to execute the
io
     "Acknowledgment and Agreement to Be Bound" that is attached hereto as Exhibit
ii
~I~
     ~ ll.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
13
             PROTECTED MATERIAL
14
             When a Producing Party gives notice to Receiving Parties that certain
15
     inadvertently produced material is subject to a claim of privilege or other
]6
     '~, protection, the obligations of the Receiving Parties are those set forth in Federal
i~
is   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

19
     whatever procedure may be established in an e-discovery order that provides for

Zo   production without prior privilege review. Pursuant to Federal Rule of Evidence

2~   502(d) and (e), insofar as the parties reach an agreement on the effect of
as   disclosure of a communication or information covered by the attorney-client
23   privilege or work product protection, the parties may incorporate their agreement
24   in the stipulated protective order submitted to the court.
25   12.     MISCELLANEOUS
26           12.1 Right to Further Relief. Nothing in this Order abridges the right of
2~   any person to seek its modification by the Court in the future.
28
                                                 13
            2:18-cv-02566-JL_S-E DOCUf71eB1~ 25-1 Filed f?4/15f19 Pate ~4 of ~9 Page IQ #:



 i             12.2 Right to Assert Other Objections. By stipulating to the entry of this
 z Protective Order, no Party waives any right it otherwise would have to object to
 3    disclosing or producing any information or item on any ground not addressed in
 4 ~ ~t~11S

 5
      Stipulated Protective Order. Similarly, no Party waives any right to object on any
 6
      ground to use in evidence of any ofthe material covered by this Protective Order.
               12.3 Filing Protected Material. A Party that seeks to file under seal any
 s    Protected Material must comply with Local Civil Rule 79-5. Protected Material
 9
      ~~~
10
      may only be filed under seal pursuant to a court order authorizing the sealing of
ii    the specific Protected Material at issue. If a Party's request to file Protected
12
      Material under seal is denied by the court, then the Receiving Party may file the
13
      information in the public record unless otherwise instructed by the court.
14
     ~ 13.    FINAL DISPOSITION
l5
              After the final disposition of this Action, as defined in paragraph 4, within
16
     60 days of a written request by the Designating Party, each Receiving Party must
      return all Protected Material to the Producing Party or destroy such material. As
is
      used in this subdivision,"all Protected Material" includes all copies, abstracts,
19
      compilations, summaries, and any other format reproducing or capturing any of
ao
      the Protected Material. Whether the Protected Material is returned or destroyed,
a~
      the Receiving Party must submit a written certification to the Producing Party
22
     (and, if not the same person or entity, to the Designating Party) by the 60 day
23
      deadline that(1)identifies (by category, where appropriate) all the Protected
24

Zs    Material that was returned or destroyed and (2) affirms that the Receiving Party

26
      has not retained any copies, abstracts, compilations, summaries or any other

2~   format reproducing or capturing any of the Protected Material. Notwithstanding

Zs   this provision, Counsel are entitled to retain an archival copy of all pleadings,
                                                 14
           2.18-cv-02566-JLS-E Document 25-~. Filed 04/15/19 Page ~5 of 19 Page ID #:



 i   motion papers, trial, deposition, and hearing transcripts, legal memoranda,
 2   correspondence, deposition and trial exhibits, expert reports, attorney work
 3   product, and consultant and expert work product, even if such materials contain
 4   Protected Material. Any such archival copies that contain or constitute Protected
 5   Material remain subject to this Protective Order as set forth in Section 4
 6
     (DURATION).
     ///
 s
     ///
 9
     ~~~
10
     ~~~
11
     14.     VIOLATION
12
     Any violation of this Order may be punished by appropriate measures including,
13
     without limitation, contempt proceedings and/or monetary sanctions.
14
     IT IS SO STIPULATED.
is
16
     ~ DATED:         3/22/2019

is
19
                WAYNE SPINDLER
ao               Plaintiff in Pro Se
21
a2
     ~ DATED: 4/2/19
23
      ~S~     ~,eo~     ~~ru.~err
24

25            GEOFFREY PLOWDEN
                Deputy City Attorney
26

z~
          Attorneys for Defendants
     LOS ANGELES POLICE DEPARTMENT
2s
                                              is
       2:18-cv-02566-JLS-E Document 25-1 Filed 04/15/19 Page ~6 of ~.9 Page ID #:1~



 l

 2             FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.

 3   DATED:     / /l9'
 4

 5                                      r
 6                      HONORABLE CHARLES F. EICK
                          United States Magistrate Judge

 a
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            16
          2:18-cv-02566-JLS-E Document 25-1 Filed 04/15/19 Pare ~7 of 19 Page ID #:1~'i a



 1                                        EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I,                                      [print or type full name], of
 s                         [print or type full address], declare under penalty of perjury
 6 that I have read in its entirety and understand the Stipulated Protective Order that

     was issued by the United States District Court for the Central District of
 s
     California on [date] in the case of Spindler v City ofLos Angeles, CV 18-2556. I
 9
     agree to comply with and to be bound by all the terms of this Stipulated Protective
io
     Order and I understand and acknowledge that failure to so comply could expose
ii
     me to sanctions and punishment in the nature of contempt. I solemnly promise
12
     that I will not disclose in any manner any information or item that is subject to this
13
     Stipulated Protective Order to any person or entity except in strict compliance
14
     with the provisions of this Order.
15
     I further agree to submit to the jurisdiction ofthe United States District Court for
16
     the Central District of California for enforcing the terms of this Stipulated
i~
is Protective Order, even if such enforcement proceedings occur after termination of
i9 this action. I hereby appoint                               [print or type full

Zo   name] of                                                     [print or type full

zi   address and telephone number] as my California agent for service of process in
as   connection with this action or any proceedings related to enforcement of this
23   Stipulated Protective Order.
24   Date:
Zs   City and State where sworn and signed:
26   Printed name:
27   Signature:
Za
                                               i~
